Title: To James Madison from Thomas Auldjo, 17 August 1807
From: Auldjo, Thomas
To: Madison, James



Sir
Cowes 17 Augt. 1807

Inclosed I take the liberty of sending you copy of my respects to you of 27th. ultimo, & I have now to advise the departure of the U S Ship the Wasp on the 31st. ultimo for the Mediterranean & I trust she is now safe arrived there.
We are in the midst of harvest & only want good weather to ensure abundance.  Wheat of our own growth & fresh sells at 9/ Pr bushel.  American flour in London is as low as 38/ or 39/ & at Liverpool down to 33/ or 34/ Pr bl.
I beg leave to accompany this with a packet of my latest newspapers & am with great respect Sir Your obd & most hble Sert.

Thomas Auldjo

